WELLS FARGO MULTI-STRATEGY , LLC AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT This Amendment dated as of the 1st day of December, 2011 (herein called “this Amendment”), is hereby made and executed by the undersigned, each as a Manager of the Wells Fargo Multi-Strategy 100 Fund I, LLC, a Delaware limited liability company (the “Fund”) established under a Limited Liability Company Agreement dated as of May 15, 2008 (the “LLC Agreement”).Capitalized terms used but not defined herein shall have the meanings assigned to them in the LLC Agreement, or if not defined therein, in the Fund’s private placement memorandum. Preliminary Statement WHEREAS, pursuant to Section 2.2 of the LLC Agreement, the Board of Managers (the “Board”) has the full power and authority, without Member approval, to authorize the Fund’s name change as the Board may determine and as shall be set forth in a resolution adopted in accordance with the LLC Agreement and, if applicable, the By-Laws; WHEREAS, the Board may amend the LLC Agreement, without Member approval, to provide for the terms of such name change; WHEREAS, the Board has authorized the amendment of the LLC Agreement to reflect the Fund’s name change as herein set forth; NOW, THEREFORE, the Board hereby amends the LLC Agreement as follows: 1.
